United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
CARL VINSON MEDICAL CENTER,
)
Dublin, GA, Employer
)
___________________________________________ )
T.L., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-64
Issued: March 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 10, 2006 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated October 19, 2005 which denied his claim for a
stress-related condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
developed an emotional condition while in the performance of duty.
FACTUAL HISTORY
On June 19, 2004 appellant, then a 52-year-old utilities system operator, filed an
occupational disease claim generally alleging that he developed stress as a result of being
understaffed and overworked. He indicated that his position as a utilities system operator
required him to work alone and handle multiple ringing telephone lines, alarms, radios and

weather bulletins, which caused stress and aggravated his heart, diabetes and joint conditions.
Appellant became aware of his condition on February 15, 2002 and realized that his condition
was aggravated by his employment on June 17, 2004. He did not stop work.
In a June 17, 2004 report, Dr. Catherine Bomberger, a Board-certified internist, noted
treating appellant since 2001 for severe coronary artery disease, noninsulin-dependent diabetes
and angina worse with exertion and stress. She opined that appellant’s current job was
contributing to his declining health and placed extreme stress on his heart and joints.
Dr. Bomberger recommended a disability retirement.
By letter dated August 5, 2004, the Office asked appellant to submit additional
information, including a detailed description of the employment factors or incidents that he
believed contributed to his claimed illness. It also requested a comprehensive medical report
from his treating physician which included a reasoned explanation as to how the specific work
factors or incidents identified by appellant had contributed to his claimed emotional condition.
Appellant submitted a narrative statement alleging that the utilities section at the
employing establishment had eliminated positions after employees retired or left the agency
which resulted in staffing shortages. He indicated that his position as a utilities system operator
was very physical and demanding and required him to perform multiple tasks, including lifting,
climbing, working overhead, working in extreme temperatures and in confined spaces which
caused him stress. Appellant often had to work alone, work overtime and on weekends with
rotating shifts because of the staff shortages and these circumstances caused him stress and
aggravated his heart disease, diabetes and joint pain. From January 2 to June 6, 2004, he worked
31 shifts alone, 3 shifts of overtime and one 16-hour shift and submitted time and attendance
sheets to support his claim. On August 13, 2004 while on approved sick leave, appellant was
notified by his supervisor that he would have to return to duty on August 16, 2004 and that his
previously approved sick leave would be denied and changed to leave without pay. In an
August 14, 2004 statement, Chris Mimbs, an operator, noted that from January 2 to June 6, 2004
appellant worked alone during his 8-hour shift on 31 separate occasions.
In reports dated December 12, 2001 to October 21, 2003, Dr. Bomberger diagnosed
coronary artery disease and chronic stable angina. He recommended that appellant return to
work in a light-duty position; however, his employer did not offer light duty. Appellant returned
to work full duty which caused additional stress. On April 13, 2004 Dr. Bomberger treated him
for chest tightness, arthritis, hypertension and left knee pain.
In reports dated February 28 to March 5, 2002, Dr. Joe H. Johnson, a specialist in
cardiology, treated appellant for significant coronary artery disease. In an operative report dated
February 28, 2002, he performed a cardiac catheterization which revealed significant threevessel coronary artery disease with osteo left main stenosis. On February 28, 2002 Dr. Johnson
performed a coronary artery bypass surgery times four, vein graft right and a vein graft marginal
and diagnosed coronary artery disease. On August 31, 2004 he noted that appellant progressed
well postoperatively and his wound healed without any problem. Dr. Johnson opined that
appellant’s employment was not a contributing factor to the development of his coronary
blockage. In reports dated June 24 to November 21, 2003, Dr. Maria H. Bartlett, a Boardcertified internist, treated appellant for angina. She diagnosed chronic stable angina

2

hyperlipidemia and borderline hypertension. Dr. Bartlett recommended that appellant return to
work in a sedentary job with limited activity. On November 21, 2003 she indicated that he had
returned to work full time and experienced episodes of chest discomfort while working and when
extremely busy. In a report dated May 21, 2004, Dr. Bartlett treated appellant for chest tightness
which occurred while under stress at work. She diagnosed coronary artery disease with stable
patterns of angina related to increased stress, hyperlipidemia, diabetes and episodes of memory
loss. Dr. Thomas C. Jones, a Board-certified internist, treated appellant on September 16, 2004
for diabetes mellitus and hyperlipidemia. He noted that appellant’s history was significant for
his hypertension, coronary artery disease and a bypass in 2002. Dr. Jones opined that appellant
was in declining health due to family history and outside stress which exacerbated his health
status.
By letter dated February 10, 2005, the Office asked the employing establishment to
address the incidents that appellant alleged contributed to his claimed illness.
The employing establishment submitted a statement from G. Dewayne Jeffers, utility
systems supervisor, who advised that the staffing level for the boiler plant was 24 hours a day, 7
days a week with a one-man shift from midnight to 8:00 a.m. and a two-man shift from 8:00 a.m.
to 4:00 p.m. and from 4:00 p.m. to midnight. Mr. Jeffers indicated that, when one person was on
leave the shift was not covered by overtime, rather, it was left for one person to work the shift
alone. He indicated that the employing establishment has been short staffed requiring one person
to work the shift alone more than usual. Mr. Jeffers concurred with appellant’s allegations in his
CA-2 form, but indicated that these circumstances were the exception and not the rule.
In a decision dated May, 20 2005, the Office denied appellant’s claim on the grounds that
he failed to submit medical evidence establishing that his medical conditions were causally
related to factors of his federal employment. The Office found that appellant established a
compensable employment factor under Cutler in that his position as a utilities system operator
often required him to work alone and assume many duties like answering multiple telephone
lines while alarms, weather bulletins and radios sounded at the same time.
On June 9, 2005 appellant requested a review of the written record. He submitted a
duplicate of the June 17, 2004 report from Dr. Bomberger.
In a decision dated October 19, 2005, the hearing representative affirmed the
May 20, 2005 decision.
LEGAL PRECEDENT
To establish his claim that he sustained a stress related condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that he has a
medical condition; (2) factual evidence identifying employment factors or incidents alleged to
have caused or contributed to his condition; and (3) rationalized medical opinion evidence
establishing that the identified compensable employment factors are causally related to his
diagnosed condition.1 Workers’ compensation law does not apply to each and every injury or
1

Donna Faye Cardwell, 41 ECAB 730 (1990).

3

illness that is somehow related to an employee’s employment. In the case of Lillian Cutler,2 the
Board explained that there are distinctions to the type of employment situations giving rise to a
compensable emotional or stress-related condition arising under the Federal Employees’
Compensation Act3 There are situations where an injury or an illness has some connection with
the employment but nevertheless does not come within the concept or coverage under the Act.4
When an employee experiences emotional stress in carrying out his employment duties and the
medical evidence establishes that the disability resulted from his emotional reaction to such
situation, the disability is generally regarded as due to an injury arising out of an in the course of
employment. This is true when the employee’s disability results from his emotional reaction to a
special assignment or other requirement imposed by the employing establishment or by the
nature of his work.5 There are situations where an injury or an illness has some connection with
the employment but nevertheless does not come within the concept or coverage under the Act.
In cases involving emotional or stress related conditions, the Board has held that, when
working conditions are alleged as factors in causing a condition or disability, the Office, as part
of its adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.6 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.7
ANALYSIS
The Office accepted that appellant established a compensable factor of employment
under Cutler pertaining to his regular work duties due to a staff shortage and his duties which
required that he work alone and answer multiple telephone lines while alarms, weather bulletins
and radios sounded at the same time. Mr. Jeffers, a utility systems supervisor, advised that the
staffing level for the boiler plant was 24 hours a day, 7 days a week with a one-person shift from
midnight to 8 a.m. and a two-person shift from 8:00 a.m. to 4:00 p.m. and from 4:00 p.m. to
midnight. Mr. Jeffers indicated that, when one person was on leave the shift was not covered by
overtime, rather, one employee was responsible for working the shift alone. He further indicated
that the employing establishment had been short-staffed requiring one person to work the shift
alone more than usual.
2

28 ECAB 125 (1976).

3

5 U.S.C. §§ 8101-8193.

4

See Anthony A. Zarcone, 44 ECAB 751, 754-55 (1993).

5

Lillian Cutler, supra note 2.

6

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

7

Id.

4

Appellant’s burden of proof is not discharged by the fact that he has established an
employment factor which may give rise to a compensable disability under the Act. To establish
his occupational disease claim, he must also submit rationalized medical evidence establishing
that his claimed conditions are causally related to the accepted compensable employment factor.8
While it is not disputed that appellant has a cardiac condition, diabetes and a joint condition, the
medical evidence does not explain how or why the accepted employment factor caused or
contributed to the cardiac condition, diabetes and a joint condition or an emotional condition.
Appellant submitted reports from Dr. Bomberger, dated December 12, 2001 to
October 21, 2003, who diagnosed coronary artery disease and chronic stable angina and
recommended that he return to work in a light-duty position. In a report dated April 13, 2004,
Dr. Bomberger treated appellant for chest tightness, arthritis, hypertension and left knee pain.
None of these reports, however, address how appellant’s diagnosed coronary artery disease or
angina was caused or contributed to by the accepted employment factor.
Dr. Johnson also treated appellant for coronary artery disease. On February 28, 2002 he
performed a cardiac catheterization and a coronary artery bypass surgery and diagnosed coronary
artery disease. However, Dr. Johnson did not attribute his condition to working in an
understaffed unit or to being overworked.9 Instead, in a report dated August 31, 2004, he opined
that appellant’s employment was not a contributing factor to the development of his coronary
blockage.
Dr. Bartlett diagnosed chronic stable angina, hyperlipidemia and borderline hypertension.
She recommended that appellant return to work in a sedentary job with limited activity. On
November 21, 2003 Dr. Bartlett indicated that appellant had returned to work full time and
experienced episodes of chest discomfort. On May 21, 2004 she treated him for chest tightness
which occurred while at work “under stress” and diagnosed coronary artery disease with stable
patterns of angina related to increased stress, hyperlipidemia, diabetes and episodes of memory
loss. However, Dr. Bartlett did not provide a rationalized medical opinion addressing how
appellant’s angina or physical conditions were causally related to the accepted compensable
employment factor.10 Dr. Bartlett’s notes fail to reference the accepted employment factors or
explain how such factors caused or contributed to appellant’s claimed condition or disability.
A report from Dr. Jones dated September 16, 2004 noted treating appellant for diabetes
mellitus and hyperlipidemia. He opined that appellant was in declining health due to a family
history and outside stress which has exacerbated his health status. However, Dr. Jones did not
address the fact that appellant’s work unit was understaffed and explain how overwork would
cause or contribute to his diabetes or hyperlipidemia.

8

See William P. George, 43 ECAB 1159, 1167 (1992).

9

Id.

10

Id.; see also Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical
reports not containing rationale on causal relationship are entitled to little probative value).

5

The Board finds that appellant has not submitted rationalized medical evidence
establishing that his claimed conditions are causally related to the accepted compensable
employment factors.11
Appellant’s allegation with regard to denied sick leave in August 2004 relates to
administrative or personnel actions. In Thomas D. McEuen,12 the Board held that an employee’s
emotional reaction to administrative actions or personnel matters taken by the employing
establishment is not covered under the Act as such matters pertain to procedures and
requirements of the employer and do not bear a direct relation to the work required of the
employee. The Board noted, however, that coverage under the Act would attach if the factual
circumstances surrounding the administrative or personnel action established error or abuse by
the employing establishment superiors in dealing with the claimant. Absent evidence of such
error or abuse, the resulting emotional condition must be considered self-generated and not
employment generated. In determining whether the employing establishment erred or acted
abusively the Board has examined whether the employing establishment acted reasonably.13
Appellant alleged that on August 13, 2004 while on approved sick leave, he was notified
by his supervisor that he would have to return to duty on August 16, 2004 and that his previously
approved sick leave would be denied and changed to leave without pay. The Board notes that
the handling of leave requests and attendance matters are generally related to the employment,
they are administrative functions of the employer and not duties of the employee.14 The Board
has held that emotional reactions regarding leave are not compensable work factors where
appellant offered no independent evidence that the employing establishment erred or acted
abusively in these matters.15 In this case, appellant has not offered evidence to establish error or
abuse regarding his use of leave. Thus, he has not established administrative error or abuse in
regard to this matter and, therefore, it is not compensable under the Act.16
CONCLUSION
The Board finds that appellant has not established that he sustained a stress-related
condition causally related to factors of his federal employment.

11

See William P. George, supra note 8.

12

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler, supra
note 2.
13

See Richard J. Dube, 42 ECAB 916, 920 (1991).

14

See Judy Kahn, 53 ECAB 321 (2002)

15

Michael Thomas Plante, 44 ECAB 510 (1993).

16

Appellant’s occupational disease claim also appears to be alleging that he developed a separate occupational
disease which caused an aggravation of his heart and diabetic condition and joint pain as a result of being required to
climb ladders, work overhead, lift and work in extreme temperatures while in the performance of duty. However, it
appears from the record that the Office did not issue a final decision on this matter and, therefore, the Board does not
have jurisdiction over the issue. See 20 C.F.R. § 501.2(c).

6

ORDER
IT IS HEREBY ORDERED THAT the October 19, 2005 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 23, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

